 

Exhibit 10.2

 

Certain identified information contained in this document, marked by brackets as
[***], has been excluded because it is both (i) not material and (ii) would
likely cause competitive harm to the registrant if publicly disclosed.

 

CHANGE IN TERMS AGREEMENT

 

Principal

$2,000,000.00

Loan Date

10-19-2019

Maturity

10-19-2020

Loan No

[***]

Call / Coll

Account

[***]

Officer

[***]

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:     Torotel, Inc.
    520 N Rogers Road
    Olathe, KS 66062

Lender:     Cornerstone Bank
Main Office
9120 W. 135th Street

Overland Park, KS 66221

 

 

Principal Amount: $2,000,000.00 Date of Agreement: April 15, 2020

 

DESCRIPTION OF EXISTING INDEBTEDNESS.

Promissory Note #[***] dated October 19, 2019 in the original principal amount
of $1,500,000.00.

DESCRIPTION OF COLLATERAL.

Commercial Security Agreement dated October 19, 2018 executed by Borrower to
Lender.

All Assets

Cross Collateralized with Loan No. 913236 , Loan No. 913245 and Loan No. 913239.

DESCRIPTION OF CHANGE IN TERMS.

The principal loan amount is currently $1,500,000.00 and is hereby increased by
$500,000.00 to be the amount referenced in the Principal Amount paragraph
herein.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

Borrower's Initials NO ORAL AGREEMENTS. This written agreement is the final
expression of the agreement between Lender and   Borrower and may not be
contradicted by evidence of any prior oral agreement or of a contemporaneous
oral   agreement between Lender and Borrower.

 

                

NONSTANDARD  TERMS. The following space contains all nonstandard terms,
including all previous oral   agreements, if any, between Lender and Borrower:  
Lender's Initials  

 

                 

 

By initialing the boxes to the left, Lender and Borrower affirm that no
unwritten oral agreement exists between

  them.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

CHANGE IN TERMS SIGNERS:

 

TOROTEL, INC.

 

By:

/s/ Heath C. Hancock



  By: /s/ Dale H. Sizemore   Heath C. Hancock, Chief Financial Officer of
Torotel,
Inc.    Dale H. Sizemore, Jr., President of Torotel, Inc.

 

LENDER:

 

CORNERSTONE BANK

 

X /s/ John V Doull   John V Doull, Vice President 

 

 



 

 

 

DISBURSEMENT REQUEST AND AUTHORIZATION

 

Principal

$2,000,000.00

Loan Date

10-19-2019

Maturity

10-19-2020

Loan No

[***]

Call / Coll

Account

[***]

Officer

[***]

Initials

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

Borrower:     Torotel, Inc.
    520 N Rogers Road
    Olathe, KS 66062Lender:     Cornerstone Bank
Main Office
9120 W. 135th Street
Overland Park, KS 66221

 

LOAN TYPE. This is a Variable Rate Nondisclosable Revolving Line of Credit Loan
to a Corporation for $2,000,000.00 due on October 19, 2020. This is a secured
renewal of the following described indebtedness:

Promissory Note #[***] dated October 19, 2018 in the original principal amount
of $1,000,000.00 executed by Borrower to Lender and a Change in Terms Agreement
dated November 19, 2018 in the principal amount of $1,250,000.00 executed by
Borrower to Lender and a Change in Terms Agreement dated May 10, 2019 in the
principal amount of $1,500,000.00 executed by Borrower to Lender.

 

PRIMARY PURPOSE OF LOAN. The primary purpose of this loan is for:

 

¨ Personal, Family, or Household Purposes or Personal Investment.

x Business (Including Real Estate Investment).

 

SPECIFIC PURPOSE. The specific purpose of this loan is: Working Capital.

DISBURSEMENT INSTRUCTIONS. Borrower understands that no loan proceeds will be
disbursed until all of Lender's conditions for making the loan have been
satisfied. Please disburse the loan proceeds of $2,000,000.00 as follows:

 

Other Disbursements: $2,000,000.00 [***] Current Outstanding Principal Balance  
[***] Available to Borrow                                     Note Principal:
$2,000,000.00

 

CHARGES PAID IN CASH. Borrower has paid or will pay in cash as agreed the
following charges:

 

Prepaid Finance Charges Paid in Cash: $0.00 Other Charges Paid in Cash: $525.00
$15.00 Flood Determination Fee   $10.00 UCC Search Fee (KS)   $500.00
Origination Fee                                     Total Charges Paid in Cash:
$525.00

 

FINANCIAL CONDITION. BY SIGNING THIS AUTHORIZATION, BORROWER REPRESENTS AND
WARRANTS TO LENDER THAT THE INFORMATION PROVIDED ABOVE IS TRUE AND CORRECT AND
THAT THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN BORROWER'S FINANCIAL CONDITION
AS DISCLOSED IN BORROWER'S MOST RECENT FINANCIAL STATEMENT TO LENDER. THIS
AUTHORIZATION IS DATED APRIL 15, 2020.

 

BORROWER:

 

TOROTEL, INC.

 



By:

/s/ Heath C. Hancock



  By: /s/ Dale H. Sizemore   Heath C. Hancock, Chief Financial Officer of
Torotel,
Inc.    Dale H. Sizemore, Jr., President of Torotel, Inc.

 

 



 

